—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Klein, J.), rendered July 22, 1998, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By knowingly, voluntarily, and intelligently waiving his right to appeal in the instant case, the defendant waived review of his present contention that the sentence should be modified to grant him youthful offender adjudication (see, People v Hidalgo, 91 NY2d 733; People v Franklin, 261 AD2d 900; People v Hines, 261 AD2d 959; People v Watkins, 261 AD2d 962; People v Williams, 204 AD2d 371).
Additionally, the defendant’s claim that the court should have adjudicated him a youthful offender is unpreserved for appellate review because he never sought to withdraw his plea on that ground (see, People v Berry, 233 AD2d 336; People v *487Williams, supra). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.